UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-7693



WALLACE MITCHELL,

                                               Plaintiff - Appellant,

          versus


RICHARD A. LANHAM, SR.; THOMAS CORCORAN; J.
SWIVEL, Case Manager; WILLIAM O. FILBERT, JR.;
CAPTAIN   MOORE;   CAPTAIN   TOBASH;   CYNTHIA
SIMMONS, Case Manager; KENNETH OLIVER, Correc-
tional Officer; L. MACK, Disciplinary Hearing
Officer; RONALD SINGLETARY, Correction Guard;
D. SMITH, Sergeant, in their personal and pro-
fessional capacities; STATE OF MARYLAND; DIVI-
SION OF CORRECTION; D. MATTHEWS, Officer, in
her personal and professional capacity,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-96-
3182-L)


Submitted:   October 20, 1998              Decided:   November 3, 1998


Before WILKINS and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Wallace Mitchell, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Toni-Jean Lisa, Gloria Selena Wilson-Shelton,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (West Supp. 1998) complaint and district

court’s order denying Appellant’s motion for reconsideration. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Mitchell v. Lanham, No. CA-96-3182-L (D. Md. Oct.

9 & Nov. 10, 1997). We deny Appellant’s “Motion for a Ruling on the

Non-contested Appeal” because the Appellees were not required to

file an appellate brief. See generally 4th Cir. Local R. 34(b). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                2